Order filed, June 13, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00328-CV
                                 ____________

                          JOHN R FULLER, Appellant

                                            V.

  WHOLESALE ELECTRIC SUPPLY COMPANY OF HOUSTON, INC.,
                       Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-82422


                                     ORDER

      The reporter’s record in this case was due June 11, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Annette Peltier, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM